    Case 1:20-cv-00199-DNH-CFH Document 19 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

YASIR CREACH,

                                   Plaintiff,        1:20-CV-199
                                                     (DNH/CFH)
          -v-


DOE, Assistant District Attorney; DANIEL
MCCOY, C.E.O. Public Defender's Office; CRAIG
APPLE, Sheriff A.C.C.F; RICHARD CRUDO, Shift
Commander A.C.C.F; and ANTHONY MANCINO,
Chief Clerk Albany City Court,


                         Defendants.
--------------------------------

APPEARANCES:

YASIR S. CREACH
Plaintiff pro se
20-A-0222
Collins Correctional Facility
P.O. Box 340
Collins, NY 14034

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

          Pro se plaintiff Yasir S. Creach purported to commence this action on February 24,

2020. On June 16, 2020, the Honorable Christian F. Hum mel, United States Magistrate

Judge, advised by Report-Recommendation that insofar as plaintiff seeks to proceed against

defendants in their official capacities, such claims be dismissed with prejudice; insofar as

plaintiff seeks to challenge the validity or length of his confinement through a habeas petition,
    Case 1:20-cv-00199-DNH-CFH Document 19 Filed 08/12/20 Page 2 of 2




such claims be dismissed as moot due to plaintiff's release from confinement; and the

remainder of plaintiff's complaint, ECF No. 1, to the extent it purports to proceed under 42

U.S.C. §1983, be dismissed without prejudice for failure to state a claim. Magistrate Judge

Hummel also recommended that plaintiff be afforded thirty (30) days from the date of this

Decision and Order to file an amended complaint. No objections to the Report-

Recommendation have been filed. However, before the issuance of a Decision and Order

ruling on the Report-Recommendation, plaintiff filed an amended complaint. ECF No. 18.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1). Plaintiff's amended complaint will be forwarded to Magistrate Judge Hummel for

further review.

          Therefore, it is

          ORDERED that

          Plaintiff's Amended Complaint is referred back to Magistrate Judge Hummel for

review.

          IT IS SO ORDERED.




Dated: August 12, 2020
       Utica, New York.



                                              -2-
